UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6448


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

LARON MARCELL MCINTYRE,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:06-cr-00213-D-1)


Submitted:    July 23, 2009                 Decided:   July 29, 2009


Before WILKINSON and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Laron Marcell McIntyre, Appellant Pro Se.    Rudolf A. Renfer,
Jr., Assistant United States Attorney, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Laron Marcell McIntyre seeks to appeal the district

court’s order denying his 28 U.S.C.A. § 2255 (West Supp. 2009)

motion.   We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty

days after the entry of the district court’s final judgment or

order, Fed. R. App. P. 4(a)(1)(B), unless the district court

extends the appeal period under Fed. R. App. P. 4(a)(5), or

reopens the appeal period under Fed. R. App. P. 4(a)(6).      This

appeal period is “mandatory and jurisdictional.”        Browder v.

Dir., Dep’t of Corr., 434 U.S. 257, 264 (1978) (quoting United

States v. Robinson, 361 U.S. 220, 229 (1960)); see Bowles v.

Russell, 551 U.S. 205,     , 127 S. Ct. 2360, 2366 (2007)..

          The district court’s order was entered on the docket

on November 3, 2008.     The notice of appeal was filed on, at the

earliest, February 24, 2009, one hundred thirteen days after

entry of judgment. *     Though McIntyre moved for, and received,

leave from the district court to file an appeal out of time, the

     *
       For purposes of this appeal, we assume that the date
McIntyre wrote on the notice of appeal is the earliest date it
could have been delivered to prison officials for mailing to the
court.   See Fed. R. App. P. 4(c)(1); Houston v. Lack, 487 U.S.
266 (1988).



                                  2
district court was without authority to grant such an order, as

McIntyre’s   motion     was   filed   more   than   thirty     days       after   the

expiration   of   the    appeal   period.      Fed.     R.   App.    P.    4(a)(5).

Accordingly, because McIntyre’s notice of appeal was untimely,

we dismiss the appeal.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before     the   court   and    argument    would      not    aid    the

decisional process.

                                                                          DISMISSED




                                       3